Jackson, Justice.
This was a suit brought by an engineer on a freight train belonging to the Central Eailroad and Banking Company against said company, for damages to his person by being thrown from the engine while running the train, by reason of defects in the road-track.
The jury found for the plaintiff $3,000.00, and the defendant moved for a new trial, which motion was overruled, and he excepted.
1. The points made in the motion are three. First, it is objected that the court erred in admitting the testimony of an insurance agent touching life-tables and admitting the tables on his evidence. The ground of objection urged before us is that the agent was not an expert; but it appears that he was expert enough to have been employed for years about the business of life-insurance and to know what tables were used, and we see nothing wrong in admitting the evidence.
2. The next objection is that the court erred in declining to charge the jury that, “ though the engineer may run faster one mile than another, yet at no point on the line would he be allowed to run over the schedule time without violating his orders, and if he did so, and an injury resulted to him, he could not recover.”
*308The court refers to its general charge, which, upon this point, is to the effect that the engineer may go over regular schedule time, if he keeps within the limit prescribed by his instructions when behind time. That is, that if the regular time be fifteen miles an hour, and he is behind schedule time, and his instructions allow him to increase speed so many miles more — up to eighteen miles, say — and he keeps within that limit, he is not at fault. The request was not in writing, and as the judge gave the substance of it, or the proper law of the point made by it, in the general charge, it is enough. And the evidence is strong, and not contradicted at all by any one present, that he was running at the schedule time, or only reasonably faster, according to instructions.
3. The verdict is supported by evidence, and not against law, and not excessive. The plaintiff was injured for life, ruined for capacity to work at his trade — that of a railroad engineer — suffered much pain, body and mind, was but thirty-five years old, and under the evidence the jury were warranted in finding the damage to be $3,000.00, and the court did not abuse the discretion vested in it in overruling the motion to set it aside.
Judgment affirmed.